            Case: 3:18-cr-00146-jdp Document #: 34 Filed: 03/11/19 Page 1 of 3



                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF WISCONSIN


 UNITED STATES OF AMERICA,

                             Plaintiff,

                v.                                  Case No.: 18-cr-146-jdp

 PETER JEWELL-REIGEL,

                             Defendant.


                                MOTION FOR ENTRY OF
                             FINAL ORDER OF FORFEITURE


       The United States of America, by Scott C. Blader, United States Attorney for the

Western District of Wisconsin, by Elizabeth Altman, Assistant United States Attorney for

that district, moves this Court for an order of forfeiture in the above captioned case. The

government makes this request based on the following:

       1.      On October 11, 2018, a federal grand jury sitting in Madison, Wisconsin

returned an indictment against defendant Peter Jewell-Reigel. Count one of the indictment

charged that on or about August 4, 2018, at approximately 1:44 a.m., the defendant

knowingly received three visual depictions using a facility of interstate commerce, and the

production of such visual depictions involved the use of a minor engaging in sexually

explicit conduct, and the depictions are of such conduct, specifically, the defendant received

text messages that contained three visual depictions of a minor, KV #1, engaged in sexually

explicit conduct, in violation of Title 18, United Stated Code, Section 2252(a)(2). Count two

charged that on or about August 4, 2018, at approximately 2:01 a.m., the defendant
            Case: 3:18-cr-00146-jdp Document #: 34 Filed: 03/11/19 Page 2 of 3



knowingly received a visual depiction using a facility of interstate commerce, and the

production of such visual depiction involved the use of a minor engaging in sexually

explicit conduct, and the depiction is of such conduct, specifically the defendant received a

text message that contained a visual depiction of a minor, KV #1, engaged in sexually

explicit conduct, in violation of Title 18, United Stated Code, Section 2252(a)(2). Count three

charged that on or about August 5, 2018, the defendant knowingly received a visual

depiction using a facility of interstate commerce, and the production of such visual

depiction involved the use of a minor engaging in sexually explicit conduct, and the

depiction is of such conduct, specifically, the defendant received a text message that

contained a visual depiction of a minor, KV #1, engaged in sexually explicit conduct, in

violation of Title 18, United Stated Code, Section 2252(a)(2). The indictment also contained a

forfeiture allegation for the forfeiture of:

               a. any and all visual depictions which are or appear to be child pornography,
                  together with the storage media in which they are contained, including
                  books and magazines, seized from the defendant’s residence; and

               b. any and all property used or intended to be used to commit or to promote
                  the commission of the aforementioned offense, including an LG-M150 cell
                  phone.

ECF No. 1.

       2.      On December 7, 2018, the defendant pleaded guilty to count one of the

indictment. In the plea agreement, the defendant agreed to the forfeiture of any electronic

device seized by the FBI on September 17, 2018. ECF No. 13.




                                               2
            Case: 3:18-cr-00146-jdp Document #: 34 Filed: 03/11/19 Page 3 of 3



       3.         On December 11, 2018, the Court entered a Preliminary Order of Forfeiture.

Dkt. No. 16.

       4.      Notice of the forfeiture was published on the official internet government

forfeiture site www.forfeiture.gov from December 28, 2018 to January 26, 2019. Dkt. No. 17.

       5.      No third party has made any claim to or declared any interest in the above-

described property and the time for filing the petition has expired.

       6.      Based upon the above, the United States asks this Court to enter a Final Order

of Forfeiture against the following:

            a. any and all visual depictions which are or appear to be child pornography,
               together with the storage media in which they are contained, including books
               and magazines, seized from the defendant’s residence; and

            b. any and all property used or intended to be used to commit or to promote the
               commission of the aforementioned offense, including two LG-M150 cell
               phones; a Lenovo Laptop, model no.: Y70-70, serial no. MP08F4VU; and a
               Western Digital Hard Drive (inside Lenovo), serial no. WX71A352ZJ1V.

       Dated this 9th day of March 2019.

                                                 Respectfully submitted,

                                                 SCOTT C. BLADER
                                                 United States Attorney


                                              By: /s/ Elizabeth Altman
                                                 ELIZABETH ALTMAN
                                                 Assistant United States Attorney




                                             3
